
	

113 SRES 381 ATS: Congratulating the athletes from the United States who participated in the 2014 Olympic Winter Games as members of the United States Olympic Team.
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 381
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mr. Thune (for himself, Ms. Klobuchar, Mr. Isakson, Mr. Bennet, and Mr. Hatch) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the athletes from the United States who participated in the 2014 Olympic Winter
			 Games as members of the United States Olympic Team.
	
	
		Whereas the 2014 Olympic Winter Games were held in Sochi, Russia from February 7, 2014, to February
			 23, 2014;Whereas 230 Olympians competed on behalf of Team USA in Sochi, Russia;Whereas members of Team USA earned 28 medals in total for the United States, including 9 gold
			 medals, 7 silver medals, and 12 bronze medals;Whereas Mikaela Shiffrin became the youngest woman ever to win the gold medal in the Women’s
			 Slalom;Whereas Joss Christensen, Gus Kenworthy, and Nicholas Goepper swept the podium in the Men’s Ski
			 Slopestyle;Whereas Erin Hamlin won the United States' first-ever medal in the Women’s Singles Luge;Whereas Lindsey Van, Jessica Jerome, and Sarah Hendrickson became the first American women to
			 compete in ski jumping in an Olympic Winter Games;Whereas Ted Ligety became the first American man to win the gold medal in the Giant Slalom, and
			 became the first American man to win 2 gold medals in Alpine Skiing;Whereas Meryl Davis and Charlie White won the United States’ first-ever gold medal in Ice Dancing;Whereas the people of the United States stand united in respect and admiration for Olympians, and
			 the athletic accomplishments, sportsmanship, and dedication of those
			 athletes to excellence in the 2014 Olympic Winter Games;Whereas the many accomplishments of Team USA Olympians would not have been possible without the
			 hard work and dedication of many others, including the United States
			 Olympic Committee, the relevant United States national governing bodies,
			 and the many administrators, coaches, and family members who provided
			 critical support for the athletes; andWhereas David Wise and Maddie Bowman both won the United States’ first-ever gold medals in the
			 events of Men and Women's Freestyle Skiing Halfpipe: Now, therefore, be it
		
	
		That the Senate extends sincere congratulations for the accomplishments and gratitude for the
			 sacrifices of all athletes throughout the United States on the United
			 States Olympic Team and to everyone who supported the efforts of those
			 athletes at the 2014 Olympic Winter Games.
		
